UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 28, 2010 Alliance Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) United States 001-33189 56-2637804 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 541 Lawrence Road, Broomall, Pennsylvania 19008 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610) 353-2900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition On April 28, 2010, Alliance Bancorp, Inc. of Pennsylvania (the “Corporation”) issued a press release announcing its results of operations for the quarter ended March 31, 2010. A copy of the press release dated April 28, 2010 is included as Exhibit 99.1 and is incorporated herein by reference. * This information, including the press release filed as Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933. ITEM 5.07 Submission of Matters to a Vote of Security Holders (a) An Annual Meeting of Stockholders of the Corporation was held on April 28, 2010. (b) There were 6,709,556 shares of common stock of the Corporation eligible to be voted at the Annual Meeting and there were 6,395,407 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the results of the vote on each proposal were as follows: 1.Election of directors for a three year term: FOR WITHHELD BROKER NON-VOTES James S. Carr 5,523,336 105,974 766,097 G. Bradley Rainer 5,523,426 105,884 766,097 R. Cheston Woolard 5,523,926 105,384 766,097 2.To ratify the appointment by the audit committee of the Corporation’s Board of Directors of ParenteBeard LLC as the Corporation’s independent registered public accounting firm for the year ending December 31, 2010. FOR AGAINST ABSTAIN 6,371,289 23,267 851 Each of the nominees were elected as directors and the proposal to ratify ParenteBeard
